                      Case 18-19441-EPK         Doc 1139      Filed 08/29/19    Page 1 of 2




         ORDERED in the Southern District of Florida on August 29, 2019.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In Re:

        160 Royal Palm, LLC,                                         Case No. 18-19441-EPK

              Debtor.                                                Chapter
        _______________________/

             ORDER DENYING AMENDED MOTION TO EXTEND TERM OF GREGG
           GLICKSTEIN’S NON-CONTENGCY EMPLOYMENT UNDER 11 U.S.C. § 327(a)

                 THIS MATTER came before the Court for hearing on August 22, 2019 upon the Amended

        Motion to Extend Term of Gregg Glickstein’s Non-Contingency Employment As the Debtor’s

        Special Counsel [ECF No. 988] (the “Motion”) filed by 160 Royal Palm, LLC (the “Debtor”).

                 At the August 22nd hearing, the Court made oral findings of fact and conclusions of law,

        which are fully incorporated herein.

                 For the reasons stated in such findings and conclusions, and being otherwise fully advised

        in the premises, it is ORDERED AND ADJUDGED that the Amended Application [ECF No.

        988] is DENIED without prejudice.




        {2234/000/00476907}
             Case 18-19441-EPK          Doc 1139      Filed 08/29/19     Page 2 of 2



                                                ###

Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047
ependergraft@slp.law

Copy to: Eric Pendergraft

Eric Pendergraft is directed to serve a copy of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00476907}
                                                 2
